Citation Nr: 1410753	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-41 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), including as secondary to asbestos exposure.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to an increased evaluation for coronary artery disease (CAD), status post myocardial infarction (MI), rated 100 percent disabling from June 7, 2008 to September 30, 2008 and 10 percent disabling from October 1, 2008.

5.  Entitlement to a compensable evaluation for pulmonary bronchospasm (reactive airway disease), episodic, with recurrent cough.

6.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Driever, L. J. N.


INTRODUCTION

The Veteran served on active duty from October 1987 to September 2007.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO). 

The first - entitlement to service connection for sinusitis - is not yet properly perfected for appellate review, but discussed below, and the last - entitlement to a TDIU - is included as a component of the claims for increased evaluations.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (TDIU claim considered part of a claim for a higher rating when such claim is raised by a claimant or the record).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge (VLJ) in August 2010.  

The claims of entitlement to service connection for sinusitis and entitlement to a compensable evaluation for pulmonary bronchospasm (reactive airway disease), episodic, with recurrent cough, are addressed in the REMAND portion of the decision, below, and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The record also raises a claim of entitlement to an earlier effective date for the 100 percent evaluation assigned the Veteran's CAD, status post MI.  By rating decision dated November 2007, the RO denied the Veteran service connection for hypertension.  Within a year of the RO notifying him of that decision, in a written statement received in November 2008, the Veteran indicated that he wanted to amend that initial claim for labile hypertension to include MI with chronic congestive heart failure.  The RO treated this statement as a new, rather than amended, claim and later granted it by rating decision March 2009, effective from November 2008, the date of the written statement.  The Board refers this raised claim to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran does not currently have COPD.  

2.  The Veteran does not currently have a neck condition.  

3.  The Veteran had MIs on June 7, 2008 and July 17, 2008.  

4.  Since November 1, 2008, the Veteran's heart disability has resulted in left ventricular dysfunction with an ejection fraction of 50 percent, but not chronic congestive heart failure or a workload of 3 METS or less. 

5.  The Veteran is unable to secure or follow substantially gainful employment secondary to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


2.  A neck condition was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

3.  The criteria for entitlement to a 100 percent evaluation for CAD, status post MI, from October 1, 2008 to October 31, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.104, Diagnostic Code (DC) 7006 (2013). 

4.  The criteria for entitlement to a 60 percent evaluation for CAD, status post MI, from November 1, 2008, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.104, DC 7006 (2013). 

5.  The criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

In a letter dated December 2008, prior to initially deciding these claims, the RO satisfied VA's duty to notify by providing the Veteran VCAA notice.  This letter, which outlined the Veteran's and VA's responsibilities for obtaining evidence, meets all notification requirements outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO and undersigned VLJ provided the Veteran additional notice in letters dated June 2009 and December 2009 and during the August 2010 hearing.

The RO also satisfied VA's duty to assist by securing all available evidence necessary for equitable resolution of these claims, including service treatment and personnel records and post-service VA treatment records, and affording the Veteran VA examinations, during which examiners discussed the disabilities at issue in this case.  

The Veteran does not assert that VA violated its duty to notify, that the VLJ did not provide sufficient notice at the hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), there are any additional records that VA should obtain on his behalf, or that the VA examinations are inadequate to decide these claims.  The Board thus finds that no further notice or assistance is required.

II.  Analysis

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical and electronic files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence the Veteran submitted or which VA associated with the claims file on the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

A.  Service Connection 

The Veteran claims that he developed a neck condition, described as compression to his cervical column, and COPD in service.  In a November 2008 written statement, he asserted that he developed the neck condition from handling heavy loads of metal plates, including by balancing them on the crown of his head.  He further asserted that he developed COPD due to his in-service exposure to asbestos and gases related to welding.  Allegedly, he served as a welder onboard U.S. Navy ships.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service personnel records establish that the Veteran served for a portion of his active duty as a welder, the duties of which might very well have exposed him to asbestos and/or required him to carry heavy loads.  However, the evidence of record fails to satisfy the current disability element of both service connection claims in this case, a prerequisite to determining whether such disability is related to service, including the alleged asbestos exposure and carrying of heavy loads.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (requiring current symptomatology at the time the claim is filed in order for a Veteran to be entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (service connection presupposes a current diagnosis of the claimed disability). 

Since his twenty years of service (1987 to 2007), when the Veteran received treatment for multiple medical conditions, but never mentioned his neck (normal neck noted on examinations conducted in August 1997, April 1992, March 2005, April 2005 and July 2007) and medical personnel noted a persistent, chronic cough, but never diagnosed COPD, the Veteran has sought medical care for a variety of complaints.  According to his treatment records (most recent reviewed by RO on Virtual VA), which include x-rays of the lungs and pulmonary function studies, such complaints never involved his neck and, although he occasionally mentioned a chronic cough, physicians attributed such cough to his service-connected pulmonary bronchospasm (reactive airway disease).  No treatment provider diagnosed COPD or a neck condition.  

Similarly, no VA examiner diagnosed COPD or a neck condition, including during VA examinations conducted in September 2007, November 2007, January 2009 and April 2011.  In January 2009, a VA examiner specifically noted that there was no evidence of COPD and testing conducted during each of these examinations failed to substantiate COPD. 

The Veteran has not submitted a medical opinion confirming that he has COPD and a neck condition as alleged.  His assertions are thus the only evidence of record diagnosing such conditions.    The Veteran is competent to report that he began coughing, having breathing difficulties, or experiencing neck pain at a certain time as such problems are capable of lay observation.  However, because he has no special training or expertise in medicine, he is not competent to attribute these problems to, or otherwise diagnose, COPD and a neck disorder.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins.
 
Inasmuch as there is no competent and credible evidence establishing that the Veteran has COPD and a neck disorder or symptoms thereof, the Board concludes that such conditions were not incurred in or aggravated by active service.  The Board notes that the Veteran is competent to state that he experiences pain in his neck; however, the Court has held that pain alone, without underlying pathology, is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

B.  Increased Evaluation

1.  Schedular 

The RO has rated the Veteran's CAD, status post MI, as 100 percent disabling from June 7, 2008 to September 30, 2008 and as 10 percent disabling from October 1, 2008, pursuant to DC 7006.  

The Veteran seeks an increased evaluation for this disability.  During his August 2010 hearing, he testified that this disability causes shortness of breath, chest pain and occasional dizziness and necessitates the intermittent use of additional nitrate (takes nitrate on a daily basis for chest pain as well as Atenolol for blood pressure, Plavix, aspirin and the generic version of Zocor).  Allegedly, during his 2010 treadmill stress test, he had chest pain, but refrained from reporting it because he wanted the doctor to sign off on his DOT (Department of Transportation) physical. 

In a statement received in November 2008, he claims that, after suffering three heart attacks in June and July 2008, he had two heart stents inserted in his left coronary artery.  Allegedly, after the third heart attack, doctors determined that his internal walls were too thin for a third stent insertion; he therefore exists with a completely occluded artery.  According to a written statement received in March 2009 and his August 2010 testimony, the Veteran was taking medication for hypertensive disease for three years prior to retirement, but eventually, after his heart attacks, his heart disability, considered in conjunction with his pulmonary disability, rendered him unemployable.  

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2013). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1.

The medical record confirms that the Veteran had heart attacks not only on June 7, 2008, as the RO found, but also on July 17, 2008.  Therefore, pursuant to DC 7006, a 100 percent evaluation is assignable for three months following the latter heart attack, or until October 31, 2008.  See 38 C.F.R. § 4.104, DC 7006.  

Since November 1, 2008, including during treatment visits and VA examinations conducted in January 2009 and April 2011, doctors confirmed that the Veteran was experiencing certain cardiac-related symptoms such as chest pain and had total artery occlusion, as alleged.  In April 2010, a treadmill stress test revealed a left ventricular ejection fracture of 50 percent.  A VA examiner confirmed that finding during a VA heart examination conducted in April 2011.  

Such a finding warrants the assignment of a 60 percent evaluation, but not higher, under DC 7006.  Id.  Since November 1, 2008, the Veteran's heart disability has not resulted in chronic congestive heart failure or a workload of 3 METS or less, one of which is necessary to assign an evaluation in excess of 60 percent under DC 7006.  During the April 2011 VA examination, the examiner specifically indicated that there was no evidence of congestive heart failure and, based on a stress test, noted a workload of 10.10 METS.  

2.  Extraschedular

The question of whether an increased evaluation may be assigned on an extraschedular basis is a component of a claim for an increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign a evaluation on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the adjudicator must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  In this case, there are no manifestations of the Veteran's disability that are not contemplated by the scheduler criteria.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


C.  TDIU

The Veteran has raised a claim for a TDIU as a component of his claim for an increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  He is service connected for multiple disabilities (17 in total) and his combined evaluation for these disabilities is 70 percent, meeting the percentage requirements of 38 C.F.R. 
§ 4.16(a).  According to a VA examiner who evaluated the Veteran in April 2011, he is unable to work due to his CAD, one of his service-connected disabilities.  As his service-connected disabilities render him unable to secure or follow substantially gainful employment, a TDIU is assignable under 38 C.F.R. § 4.16(a).  


ORDER

Service connection for COPD, including as secondary to asbestos exposure, is denied.

Service connection for a neck condition is denied.

A 100 percent evaluation for CAD, status post MI, from October 1, 2008 to October 31, 2008 is granted.  

A 60 percent evaluation for CAD, status post MI, from November 1, 2008, is granted.  

A TDIU is granted.


REMAND

The Board regrets the delay that will result from remanding, rather than deciding, the claims of entitlement to service connection for sinusitis and entitlement to a compensable evaluation for pulmonary bronchospasm (reactive airway disease), episodic, with recurrent cough, but additional development is necessary to ensure this record is complete. 

VA has not evaluated the Veteran's pulmonary disability since 2009.  In January 2009, the Veteran underwent a VA examination of this disability, but the report of that examination is inadequate to decide the claim for an increased evaluation.  Although the VA examiner evaluated the diffusion characteristics of the Veteran's lungs, it is unclear whether he did so based on the single-breath carbon monoxide diffusing capacity test.  Such a test is needed to rate this disorder under the appropriate diagnostic code set forth in the Schedule For Rating Disabilities (rating schedule).  In addition, since then, the Veteran has described a worsening of this disability, alleging that it plays a role in his unemployability.  Another examination is therefore necessary.

In addition, in a rating decision dated November 2007, the RO denied the Veteran service connection for sinusitis.  Thereafter, on November 26, 2008, within a year of the date the RO sent the Veteran notice of the decision, the Veteran submitted a written statement that can be construed as a notice of disagreement with the decision.  Specifically, according to that statement, the Veteran wants de novo review of the decision.  To date, the RO has not issued a statement of the case in response, action that is necessary under Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are remanded for the following actions:

1.  Schedule the Veteran for a VA respiratory examination to determine the current level of severity of his service-connected pulmonary bronchospasm (reactive airway disease), episodic, with recurrent cough.  Request the examiner to follow the instructions outlined below.  

a.  Review the Veteran's physical and electronic claims files, including all VA treatment records recently associated with the claims file, and confirm such review in writing in the examination report.    

b.  Record the Veteran's history of respiratory symptoms;  

c.  Distinguish any symptoms found to be due the Veteran's service-connected heart disability from those caused by his pulmonary disability;

d.  Test the Veteran's pulmonary function, including by evaluating the Diffusion Capacity of the Lung for Carbon Monoxide using the single breath method. 

e.  Provide rationale for all opinions expressed.  

2.  Review the examination report to ensure it complies with the above instructions and, if it does not, return it to the examiner for correction.  

3.  Send the Veteran a statement of the case addressing the claim of entitlement to service connection for sinusitis. Notify him that the Board will not decide this claim unless it is properly perfected for appellate review.

4.  Readjudicate each claim properly perfected for appellate review based on all of the evidence of record, including that which is in the physical and electronic files.  If any benefit sought on appeal is not granted in full, send the Veteran a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


